DETAILED ACTION
1.	Claims 1, 2, 4-9, 11-16, 19 and 20 of U.S. Application 16/778907 filed on May 23, 2022 are presented for examination.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
The features of claim 2, “a lid configured to abut and cover the lip to maintain the coolant within the cover and guide the coolant into the least one opening” are not shown in the drawings.
The features of claim 9, “a lid configured to abut and cover the lip to maintain the coolant within the lid and guide the coolant into the least one opening” are not shown in the drawings.
The features of claim 9, lines 10-11, “the lid is a ring-like shape configured to be bolted to the disc-like body” are not shown in the drawings.
Therefore, the features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
4.	Claims 1 and 16 are objected to because of the following informalities:    
Claim 1, line 7, “guide the coolant into the at least one at least one opening” should be – guide the coolant into the at least one opening --.
Claim 16, line 8, “the end plate” should be -- the one of the two rotor endplates --.
Appropriate correction is required.
Response to Arguments
5.	Applicant's arguments filed May 23, 2022 have been fully considered but they are not persuasive:
	Regarding claim 1, the applicant argues on page 6 that claim 1 has been amended to include the features of “wherein the lid is a ring-like shape configured to be bolted to the disc-like body” previously recited in claim 3.
	The examiner respectfully disagrees and points out that the cited limitations in question are not included in amended claim 1.
	Regarding claim 1, applicants arguments with regard to Tojima on pages 6 and 7 are moot as Tojima is not used a grounds of rejection in the current action.
Regarding claim 16, applicants arguments with regard to Takeda on page 8 are moot as Takeda is not used a grounds of rejection in the current action.
6.	Applicant’s arguments with respect to claim 9, on page 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 recites the limitation "the cover" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The examiner will interpret “the cover” as -- the lid --.
	Claim 4 is rejected due to dependence on claim 2.
Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

10.	Claims 1, 2 and 4-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Degner et al (Degner) (U.S. PGPub No. 20170310190).
Regarding claim 1, Degner teaches (see figs. 2 and 8 below) an endplate (200) for an electric machine (Abstract, title, ¶ 35), comprising: 
a disc-like body (see annotated fig. 8 below) defining at least one opening (204) and a corresponding channel (214) extending therefrom (¶ 38), 
the corresponding channel (214) extending from the at least one opening (204) to a distal diameter of the disc-like body (see annotated fig. 8 below), the at least one opening (204) configured to allow coolant to pass therethrough (¶ 38); and 
a lip (see annotated fig. 2 below) arranged around a circumference of the disc-like body (see annotated fig. 8 below) and extending therefrom, the lip (see annotated fig. 2 below) configured to guide the coolant into the at least one at least one opening (204) to supply coolant at an end winding (98) of a stator (74) of the electric machine (70) (¶ 35; ¶ 38; ¶ 32).


    PNG
    media_image1.png
    450
    688
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    920
    811
    media_image2.png
    Greyscale

Regarding claim 2/1 (as best understood, see 112b rejection above for Examiner’s interpretation), Degner teaches (see figs. 2 and 8 above) a lid (see annotated fig. 2 above) configured to abut and cover the lip (see annotated fig. 2 above) to maintain the coolant within the cover and guide the coolant into the least one opening (204) (¶ 36 to ¶ 38).
Regarding claim 4/2/1, Degner teaches (see figs. 2 and 8 above) the lid (see annotated fig. 2 above) defines at least one notch (see annotated fig. 2 above) to correspond to the corresponding channel (214) in the installed state (¶ 36 to ¶ 38).
Regarding claim 5/1, Degner teaches (see figs. 2 and 8 above) the at least one opening (204) includes a plurality of openings (¶ 38).
Regarding claim 6/5/1, Degner teaches (see figs. 2 and 8 above) wherein at least a portion of the plurality of openings (204) are lift points configured to facilitate picking and placing the electric machine (the fact that structural elements 204 are openings means they can perform the function of being lift points, see ¶ 36 to ¶ 38).
Regarding claim 7/5/1, Degner teaches (see figs. 2 and 8 above) at least a portion of the plurality of openings (204) are cooling holds configured to allow fluid to move through the endplate (200) (¶ 36 to ¶ 38).
Regarding claim 8/5/1, Degner teaches (see figs. 2 and 8 above) the plurality of openings (204) are equidistantly and circumferentially arranged around the disc-like body (see annotated fig. 8 above) (fig. 6; ¶ 36 to ¶ 38).
Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 9 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Manabe et al (Manabe) (U.S. PGPub No. 20180205294) in view of Tang et al (Tang) (U.S. PGPub No. 20190393747).
Regarding claim 9, Manabe teaches (see fig. 5 below) an endplate (22e) for an electric machine (Abstract; ¶ 27), comprising: 
a disc-like body (see annotated fig. 5 below) defining at least one opening (43a) and a corresponding channel (14a) extending therefrom, the corresponding channel (14a) extending from the at least one opening (43a) to a distal diameter of the disc-like body (see annotated fig. 5 below) (¶ 73; ¶ 74; ¶ 33 to ¶ 35), 
the at least one opening (43a) configured to allow coolant to pass therethrough; a lip (405b) arranged around the distal diameter of the disc-like body (see annotated fig. 5 below) and configured to guide the coolant into the at least one opening (43a) to supply coolant at an end winding (32e) of the electric machine (instead of fluid leaving the various openings of the endplate 22e and exiting into the surrounding area, the fluid may be guided back into the cooling opening 43a so that the fluid may be directed to the end windings 32e, see ¶ 33 to ¶ 35; ¶ 73; ¶ 74); and 
a lid (405) configured to abut and cover the lip (405b) to maintain the coolant within the lid (405) and guide the coolant into the least one opening (43a) (instead of fluid leaving the various openings of the endplate 22e and exiting into the surrounding area, the fluid may be guided back into the cooling opening 43a so that the fluid may be directed to the end windings 32e, see ¶ 33 to ¶ 35; ¶ 73; ¶ 74), 
wherein the lid (405) is a ring-like shape configured to be fixed to the disc-like body (see annotated fig. 5 below) (¶ 73; ¶ 74).

    PNG
    media_image3.png
    552
    809
    media_image3.png
    Greyscale

Manabe does not explicitly teach the lid is bolted to the disc-like body.
However, Tang teaches (see fig. 2 below) the lid (30) is bolted to the disc-like body (20) (¶ 18) in order to provide proper alignment (Tang, ¶ 16; ¶ 17).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Manabe and provide the lid is bolted to the disc-like body as taught by Tang in order to provide proper alignment (Tang, ¶ 16; ¶ 17).


    PNG
    media_image4.png
    456
    733
    media_image4.png
    Greyscale

Regarding claim 12/9, Manabe in view of Tang teaches the device of claim 9, Manabe further teaches (see fig. 5 above) the at least one opening (43a) includes a plurality of openings (43a) (¶ 33 to ¶ 37; ¶ 73; ¶ 74).
Regarding claim 13/12/9, Manabe in view of Tang teaches the device of claim 12, Manabe further teaches (see fig. 5 above) wherein at least a portion of the plurality of openings (43a) are lift points configured to facilitate picking and placing the electric machine (the fact that structural elements 43a are openings means they can perform the function of being lift points, see ¶ 33 to ¶ 37; ¶ 73; ¶ 74).
Regarding claim 14/12/9, Manabe in view of Tang teaches the device of claim 12, Manabe further teaches (see fig. 5 above) at least a portion of the plurality of openings (43a) are cooling holds configured to allow fluid to move through the endplate (22e) (¶ 33 to ¶ 37; ¶ 73; ¶ 74).
Regarding claim 15/12/9, Manabe in view of Tang teaches the device of claim 12, Manabe further teaches (see fig. 5 above) the plurality of openings (43a) are equidistantly and circumferentially arranged around the disc-like body (see annotated fig. 5 above) (figs. 2-4; ¶ 33 to ¶ 37; ¶ 73; ¶ 74).
13.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Manabe in view of Tang as applied to claim 9 above, and further in view of Yamamoto et al (Yamamoto) (U.S. PGPub No. 20120299404).
Regarding claim 11/9, Manabe in view of Tang teaches the device of claim 9 but does not explicitly teach the lid defines at least one notch to correspond to the corresponding channel in the installed state.
However, Yamamoto teaches (see figs. 10 and 11 below) the lid (50) defines at least one notch (71) to correspond to the corresponding channel (21) in the installed state (¶ 105; ¶ 99) in order to lower the rotary reaction force required to the cool the device thereby improving efficiency (Yamamoto, ¶ 108; ¶ 8).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Manabe in view of Tang and provide the lid defines at least one notch to correspond to the corresponding channel in the installed state as taught by Yamamoto in order to lower the rotary reaction force required to the cool the device thereby improving efficiency (Yamamoto, ¶ 108; ¶ 8).

    PNG
    media_image5.png
    436
    826
    media_image5.png
    Greyscale


14.	Claims 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Manabe et in view of Tang.
Regarding claim 16, Manabe teaches (see figs. 1 and 2 below) a vehicle electric machine (Manabe teaches an electric machine, see title, Abstract; for use in a vehicle is an intended use limitation not given patentable weight), comprising: 
a stator (3) including end windings (32e) extending axially from the stator (3) (¶ 28); 
a rotor (2) disposed within the stator (3) and including two rotor endplates (22e), each endplate (22e) having a disc-like body (see annotated fig. 2 below) defining at least one opening (43a) configured to allow coolant to pass therethrough (¶ 26; ¶ 27; ¶ 33; ¶ 34); and 
an annular ring (5) configured to abut and cover a portion of the disc-like body (see annotated fig. 2 below) of one of the two rotor endplates (22e) (fig. 2; ¶ 27 ¶ 36; ¶ 37), 
the annular ring (5) having a plurality of radially extending channels (51a) configured to direct coolant from the at least one opening (43a) of the end plate (22e) to the end windings (32e) of the stator (3) during operation of the electric machine (¶ 30; ¶ 34 to ¶ 39), 
wherein the annular ring (5) comprises an axially extending lip (see annotated fig. 2 below) arranged around an outer circumference and configured to guide the coolant into the at least one opening (43a) to supply coolant to the end windings (32e) (instead of fluid leaving the various openings of the endplate 22e and exiting into the surrounding area, the fluid may be guided back into the cooling opening 43a so that the fluid may be directed to the end windings 32e, see ¶ 33 to ¶ 39) and 
further wherein the annular ring (5) is configured to be fixed to the disc-like body (see annotated fig. 2 below) of the endplate (22e) (¶ 36 to ¶ 39).

    PNG
    media_image6.png
    521
    782
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    486
    512
    media_image7.png
    Greyscale

Manabe does not explicitly teach the annular ring is bolted to the disc-like body.
However, Tang teaches (see fig. 2 above) the annular ring (30) is bolted to the disc-like body (20) (¶ 18) in order to provide proper alignment (Tang, ¶ 16; ¶ 17).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Manabe and provide the annular ring is bolted to the disc-like body as taught by Tang in order to provide proper alignment (Tang, ¶ 16; ¶ 17).
Regarding claim 19/16, Manabe in view of Tang teaches the device of claim 16, Manabe further teaches (see figs. 1 and 2 above) each of the plurality of radially extending channels (51a) extends from an interior circumference to an exterior circumference of the annular ring (5) (¶ 36 to ¶ 39).
Regarding claim 20/16, Manabe in view of Tang teaches the device of claim 16, Manabe further teaches (see figs. 1 and 2 above) the at least one opening (43a) includes a plurality of openings (43a) (fig. 2; ¶ 33 to ¶ 37).
Conclusion
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER A SINGH/Examiner, Art Unit 2834